DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “CAN Specification”, Version 2.0, Bosch (hereinafter “Bosch”) and what was well known in the art.
Regarding Claim 1, Bosch discloses a method of communication via a serial bus (i.e., the CAN bus), the method comprising: 
conveying, by the serial bus, a frame (i.e., a special wake-up message) comprising at least a cycle of a dominant state followed by a recessive state (page 9, last paragraph; i.e., the special wake-up message comprises a dominant state “d” and multiple recessive states “r”); and

Bosch does not expressly disclose wherein the frame comprises at least two consecutive cycles of a dominant state and wherein the recessive states and the dominant states have durations of between 2 and 5 times a duration of a data bit conveyed by the serial bus. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to cause the frame comprise two consecutive cycles of a dominant state and to cause the recessive states and the dominant states to have durations of between 2 and 5 times a duration of a data bit conveyed by the serial bus, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Regarding Claim 2, Bosch discloses wherein at least one of the one or more circuits uses a clock (page 29, third paragraph).

Regarding Claim 3, Bosch discloses turning the clock off when the at least one of the one or more circuits is in the sleep state (page 9, second paragraph).

Regarding Claim 4, Bosch discloses ending, by at least one edge of the frame, another dominant state preceding the dominant states; and triggering, by the at least one edge of the frame, a starting of the clock (page 9, last paragraph).

Regarding Claim 5, Bosch discloses wherein the recessive states and the dominant states all have a same duration (page 9, last paragraph).

Regarding Claims 6 and 11, Bosch discloses determine a measurement value of a ratio between a cycle time of a clock and the same duration; and receive bits on the serial bus using the measurement value (page 9, last paragraph).

Regarding Claims 7 and 13, Bosch discloses sending an acknowledgement of receipt of the frame using the measurement value (page 9, first paragraph).

Regarding Claims 8 and 14, Bosch discloses sending data on the serial bus using the measurement value (page 8, last paragraph).

Regarding Claims 9 and 18, Bosch discloses wherein the durations of the recessive states and the dominant states are greater than 1.8 ps (page 8, last paragraph; i.e., it would have been obvious to one of ordinary skill in the art to cause the durations of each state to be greater than 1.8 ps for the same reasons given in claim 1).

Regarding Claims 10 and 19, Bosch discloses a device configured to be connected to a serial bus (i.e., the CAN bus), the device comprising:
a decoder (page 37, Physical Layer) configured to receive, from the serial bus, a frame (i.e., a special wake-up message) comprising at least a cycle of a dominant state followed by a recessive state (page 9, last paragraph; i.e., the special wake-up message comprises a dominant state “d” and multiple recessive states “r”); and

Bosch does not expressly disclose wherein the frame comprises at least two consecutive cycles of a dominant state and wherein the recessive states and the dominant states have durations of between 2 and 5 times a duration of a data bit conveyed by the serial bus. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to cause the frame comprise two consecutive cycles of a dominant state and to cause the recessive states and the dominant states to have durations of between 2 and 5 times a duration of a data bit conveyed by the serial bus, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Regarding Claim 12, Bosch discloses wherein the detector is configured to detect the at least the part of the frame based on the bits (page 9, last paragraph).

Regarding Claim 15, Bosch discloses wherein the encoder is configured to send the data after the decoder receives the bits (page 9, last paragraph).

Regarding Claim 16, Bosch discloses wherein the clock is configured to determine the measurement value using a stored value kept fixed during the sending of the data (page 29, third paragraph).

Regarding Claim 17, Bosch discloses wherein the encoder is configured to send, on the serial bus, the frame (page 37, Physical Layer). 

Regarding Claim 20, Bosch discloses wherein the first device is configured to: send first messages carrying a set of operations to be implemented by the second devices; and send second messages addressed to the second devices, the second messages conveying respective identifiers of the second devices to which the second messages are respectively addressed, the second messages requesting from the second devices to which they are addressed to send respective reactions towards the first device within respective expected time intervals; and each of the one or more second devices is configured to: receive the first messages, read the set of operations to be implemented, and implement the operations as a function of the read set; and receive the second messages, and react to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2185